Willson, Judge.
But two objections are urged to the charge of the court. It is insisted that the court should have instructed the jury upon the law of murder in the second degree. There was no exception taken to the charge at the time of the trial because of this omission, nor was any additional charge requested upon this point. In our opinion the evidence did not demand a charge in relation to the law of murder in the second degree, and it was not error to withhold such a, charge from the jury. It is further insisted that the charge upon circumstantial evidence is insufficient, and that the special charge upon this subject which was requested by defendant should have been given. We think the charge as given fully and correctly informed the jury in regard to the rules governing this character of evidence, and would not have been made *399any clearer or more correct by the additional instruction asked by the defendant. In all respects, we think the charge of the court is sufficient and adapted to the facts in proof.
[Opinion delivered June 10, 1885.]
Whilst the evidence is wholly circumstantial, it satisfied the jury of the defendant’s guilt, and, in our opinion, it warrants their verdict. The facts in proof are inconsistent with defendant’s innocence, and cannot be accounted for upon any reasonable hypothesis save that of his guilt of the murder. They exclude absolutely and to a moral certainty the hypothesis that any other person or persons except himself and ¡Newton Owens, acting together, committed the deed. It is unnecessary that we should recite or discuss the facts. They will be given by the Reporter, and will speak for themselves.
Finding no error in the record before us for -which the judgment should be set aside, it is in all things affirmed.

Affirmed.